DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, and 9-10 are amended.  New claim 17 is added.  Claims 1-17 are pending in the instant application.  Claims 5-16 remain withdrawn.   Claims 1-4, and 17 are under examination on the merits.

Response to Amendment
The Amendment by Applicant’s representative Stephen G. Adrian on 08/01/2022 has been entered.   

Response to Arguments/Amendments
Drawings
 
Applicant’s submission of replacement sheets figures 3-4 and 6-8 overcomes the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendment of claim 3 overcomes the rejection.  The rejection is withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been considered, but are not sufficient to overcome the rejection.  Specifically, Applicant argues that Nagashima (the `532 patent) relates to mononuclear iron complexes, which are not nanoparticles having an average diameter less than or equal to 50 nm and does not specify in which oxidation state the iron is.  Applicant further argues that the secondary Baudouin et al. discloses nickel silicide colloids that are useful as a catalyst for dry reforming, to produce syn gas; and dry reforming and hydrosilylation/dehydrogenative silylation are completely different reactions that do not involve the same type of reagents.  Therefore, one of ordinary skill in the art looking for an efficient hydrosilylation or dehydrogenative silylation catalyst would not have been motivated to combine the teaching of Nagashima and Baudouin et al. 

Applicant’s argument is not persuasive.  Regarding the argument that Nagashima (the `532 patent) does not specify in which oxidation state the iron, the `532 patent teaches the Complex A 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
 , which reads on YpZ4qSiHr of Applicant’s claim 3, wherein Y is Fe, p=1, Z4 is independently alkyl optionally substituted with sulfur -S-, q=1, and r=1; and the iron complex A made from  
    PNG
    media_image2.png
    37
    346
    media_image2.png
    Greyscale
, wherein the oxidation state of Fe is 0. 
	Regarding the argument that there is no motivation to combine the two references, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, claim 11 of the `532 patent discloses a catalyst comprising the mononuclear Iron Complex compounds has catalytic activity to three reactions including reductive reaction of carbonyl compounds. Even though claim 11 of the `532 patent does not specifically teach the catalyst comprising the mononuclear Iron Complex compounds is in a form of nanoparticle, the secondary reference Baudouin et al. teaches a nickel-silicide colloid and nanoparticles (1.3 + 0.2 nm on silica) as a CO2 reforming catalyst; and the colloids can be easily dispersed on various oxides, and improve catalytic performance (see page 20627, left column, 1st paragraph).  Therefore, catalysts cited in the two prior art references are used for a related field of catalysts (i.e. in the field of applicant’s endeavor).  Claim 11 of the `532 patent is drawn to a catalyst comprising a mononuclear Iron Complex of general formula (1) 
    PNG
    media_image3.png
    200
    179
    media_image3.png
    Greyscale
, which is further exemplified by the species of the Complex A 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
.   The Complex A of the `532 patent reads on the compounds of formula (I) in Applicant’s claim 1.  Furthermore, Baudouin et al.  teaches and/or suggest the catalysts of the `532 patent in a form of colloid and nanoparticles at 1.5-4 nm.  One ordinary skilled in the art would have been motivated to prepare catalysts of nanoparticles which can be easily dispersed on various oxides, and improve catalytic performance.  Regarding motivation to combine the references, the Fed. Cir Court have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017) (123 USPQ2d starting 1141 at 1143-1144).  In considering all factors as a whole, the combined prior art references would have render instant claims obvious.   The rejection is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,421,532 (“the `532 patent”) to Nagashima et al. in view of Baudouin et al., J. of the American Chemical Society, (2012), v.134, p. 20624-20627.

Applicant’s claim 1 is drawn to nanoparticles comprising at least one transition metal with an oxidation state of 0, chosen from the metals of columns 8, 9 and 10 of the periodic table; at least one carbonyl ligand; and at least one silicide.  The term “silicide” means the chemical compounds comprising a silicon atom bonded to at least one metal atom chosen from the metals of columns 8, 9 and 10 of the periodic table, see [0049] of Applicant’s specification.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `532 patent discloses a mononuclear Iron Complex A 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
 (Example 1), and a method of synthesizing the compounds thereof, see col.21, ln.35 to col.22, ln.26.  The chemical structure of the Iron Complex A is supported by FIGs. 1-3. The mononuclear Iron Complex compounds have catalytic activity to three reactions: hydrosilylation reaction, hydrogenation reaction, and reductive reaction of carbonyl compounds, see col. 1, lns. 5-11.  In addition, the `532 patent discloses a catalyst comprising a mononuclear iron complex having formula (1) 
    PNG
    media_image4.png
    194
    170
    media_image4.png
    Greyscale
according to claim 11, which reads on the silicide compounds of formula (I) YpZ4qSiHr of Applicant’s claim 3.  

Baudouin et al. discloses a nickel-silicide colloid and nanoparticles (1.3 + 0.2 nm on silica) as a reforming catalyst.  Baudouin et al. discloses a nickel-silicide colloid particle size distribution of [NixSi-C8H17] at 1.5-4 nm, see Figure 3, p.20626.   In addition, Baudouin et al. teaches colloids can be easily dispersed on various oxides, the catalysts have improved catalytic performance (see page 20627, left column, 1st paragraph).  Therefore,  Baudouin et al. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claims 1-2 and the `532 patent is that the prior art teaches the Iron Complexe A is mononuclear, but is silent on the catalyst comprising the complexes to be nanoparticles.    

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, the difference would have been obvious because Baudouin et al. teaches similar nickel-silicide colloid and/or nanoparticles can be used as a catalyst.  In addition, the catalyst comprising a mononuclear iron complex having formula (1) 
    PNG
    media_image4.png
    194
    170
    media_image4.png
    Greyscale
according to claim 11 of the `532 patent teaches and/or suggests the nanoparticles of generic claim 1. 

Baudouin et al.  teaches and/or suggest the catalysts of the `532 patent in a form of colloid and nanoparticles at 1.5-4 nm.  One ordinary skilled in the art would have been motivated to prepare catalysts of nanoparticles which can be easily dispersed on various oxides, and improve catalytic performance.  Regarding motivation to combine the references, the Fed. Cir Court have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents.  Any motivation to combine references, whether articulated in the references themselves or supported by evidence of the knowledge of a skilled artisan, is sufficient to combine those references to arrive at the claimed process.  Outdry Techs Corp. v. Geox S.P.A. 859 F.3d 1364, Fed. Cir. (2017) (123 USPQ2d starting 1141 at 1143-1144).  In considering all factors as a whole, the combined prior art references would have render instant claims obvious.

In terms of claims 3 and 17, wherein said silicide is chosen from compounds having formula (I) YpZ4qSiHr, the compound of mononuclear Iron Complex A of the `532 patent 
    PNG
    media_image1.png
    208
    273
    media_image1.png
    Greyscale
 reads on YpZ4qSiHr, wherein Y is Fe, p=1, Z4 is independently alkyl optionally substituted with sulfur -S-, q=1, and r=1. 

In terms of claim 4 wherein said nanoparticles have an average diameter less than or equal to 10 nm, Baudouin et al. teaches a similar nickel-silicide colloid and nanoparticles (1.3 + 0.2 nm on silica) as a catalyst, which is less than or equal to 10 nm.

Conclusions
Claims 1-4 and 17 are rejected.
Claims 5-16 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731